ALLOWANCE
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/16/2021 and 11/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
Applicant's preliminary amendment filed on 11/26/2021 has been entered.  Claim 1 has been amended.  Claims 2-18 have been added.  Claims 1-18 are still pending in this application, with claims 1 and 9 being independent.
Drawings
The amended drawings were received on 11/26/2021.  These drawings are acceptable.
Terminal Disclaimer
The terminal disclaimer filed on 11/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10132476, US 11022279, and US 11041609 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: similar to reasons for allowance as they apply to the US patents for which the terminal disclaimer now applies, the prior art of record fails to disclose or render obvious in particular a reflector having a frusto-conical shape, the reflector being spaced apart around the central axis and extending between the light input and output surfaces of a frusto-conical lens, the reflector having a reflective surface that faces toward a lateral surface of the lens, the reflector also having an opposite surface that faces away from the lateral surface of the lens, a potting material facing toward the opposite surface of the reflector, a portion of the potting material being spaced apart from a portion of the opposite surface of the reflector so as to form a gap, and another portion of the potting material being in contact with another portion of the opposite surface of the reflector as called for in the claimed combination of independent claim 1; a reflector having a frusto-conical shape, the reflector being spaced apart around the central axis and extending between light input and output surfaces of a frusto-conical lens, the reflector having a reflective surface that faces toward a lateral surface of the lens, the reflector also having an opposite surface that faces away from the lateral surface of the lens; wherein a portion of the reflective surface of the reflector is spaced apart from a portion of the lateral surface of the lens forming a gap, and wherein a portion of the gap is filled by a potting material as called for in the claimed combination of independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896